UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7, 2010 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana70113 Telephone (504) 576-4000 72-1229752 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Entergy Corporation held its annual meeting of shareholders on May 7, 2010 in Jackson Mississippi.Set forth below are the matters that were submitted to our shareholders for a vote at the Annual Meeting and the voting results with respect to each matter: 1. A proposal to elect twelve directors to serve until the next annual meeting.All nominees were elected as directors with the following vote: Nominee Voted For Voted Against Abstentions Broker Non-Votes Maureen S. Bateman W. Frank Blount Gary W. Edwards Alexis M. Herman Donald C. Hintz J. Wayne Leonard Stuart L. Levenick Stewart C. Myers James R. Nichols William A. Percy, II W.J. “Billy” Tauzin Steven V. Wilkinson 2. A proposal to ratify the selection of Deloitte & Touche as our independent registered public accountants for 2010. Voted For Voted Against Abstentions 3. A proposal to approve the Amended and Restated Entergy Corporation Executive Annual Incentive Plan. Voted For Voted Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation By:/s/ Robert D. Sloan Robert D. Sloan Executive Vice President, General Counsel and Secretary Dated:May 11, 2010
